DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance claim 14 depends from subsequent claim 17 and thereby fails to refer to a claim “previously set forth”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of examination claim 14 will be interpreted as being dependent upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0050608 A1 to Jayachandran et al. (Jayachandran).
In reference to claim 1, Jayachandran discloses a control device (24, Fig. 1) for an internal combustion engine, the internal combustion engine comprising: an engine body (14); and an exhaust after-treatment system (16; including a filter, par. 0020) installed in an exhaust passage of the engine body, wherein the control device comprises: a first exhaust temperature calculation part configured to calculate a temperature of exhaust flowing into the exhaust after-treatment system as a first exhaust temperature (via 20; par. 0029); a second exhaust temperature calculation part configured to calculate a temperature of exhaust flowing out from the exhaust after-treatment system as a second exhaust temperature (via 22; par. 0029); a rate of change over time calculation part configured to calculate a rate of change over time of the first exhaust temperature and a rate of change over time of the second exhaust temperature (par. 0029); and a judgment part configured to judge if the exhaust after-treatment system is in a removed state removed from the exhaust passage based on a difference between the rate of change over time of the first exhaust temperature and the rate of change over time of the second exhaust temperature (pars. 0042, 0044, 0050), wherein the judgment part is configured to: calculate a differential value between an absolute value of the rate of change over tune of the first exhaust temperature and an absolute value of the rate of change over time of the second exhaust temperature (par. 0050; 42, Fig. 2); and judge a state is the removed state if an average value of a certain number (in this instance, one) or more of values of the differential value is less than a predetermined threshold value (response to “threshold”, 42, Fig. 2 leads to steps 46/48).
In reference to claim 7, Jayachandran discloses the control device for the internal combustion engine according to claim 1, wherein the judgment part is further configured so as to judge if a state is the removed state based on the difference of the rate of change over time of the first exhaust temperature and the rate of change over time of the second exhaust temperature when a predetermined condition stands, and as the predetermined condition, the rate of change over time of the first exhaust temperature is being a predetermined rate of change or less is included, and the predetermined rate of change is a negative value (pars. 0050-0051; as long as the value is non-zero, par. 0045).
In reference to claim 16, the modified Jayachandran teaches the control device for the internal combustion engine according to claim 7, including, as a predetermined condition, a degree of unevenness of a temperature distribution inside the exhaust after-treatment system being a predetermined degree of unevenness or less (the difference in change rate, see claim 1, is necessarily an indicator of “unevenness” of temperature distribution and thus Jayachandran anticipates the claim).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran as applied to claim 1 above, and further in view of US 2008/0041035 A1 to Sawada et al. (Sawada).
In reference to claim 2, Jayachandran discloses the control device for the internal combustion engine according to claim 1, wherein the judgment part is further configured to perform the judgment on whether a state is the removed state based on a difference of a rate of change over time of the first exhaust temperature and a rate of change over time of the second exhaust temperature when a predetermined condition stands (pars. 0050-0051), but fails to explicitly disclose as the predetermined condition, the exhaust flow rate being a predetermined lower limit flow rate or more.
However, Sawada discloses a similar control device for judging a particulate filter is abnormal by using a measurement of temperature both upstream and downstream of the filter. Sawada teaches performing a judgement on the predetermined condition when the flow rate of intake air of the internal combustion engine becomes a predetermined flow rate or more (par. 0139). Additionally, Sawada teaches that the flow rate of exhaust gas is proportional to the flow rate of intake air (par. 0093). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined condition of an exhaust flow rate as taught by Sawada into the device of Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Sawada teaches that without a sufficient flow rate the temperature differential over the filter does not allow a judgement to be made accurately (par. 0027).
In reference to claim 6, the modified Jayachandran teaches the control device for the internal combustion engine according to claim 2, further including, as the predetermined condition, an outside air temperature is being a predetermined temperature or more (Jayachandran, pars. 0032-0033).
In reference to claims 21 and 22, Jayachandran discloses the control device for the internal combustion engine according to claim 1, wherein the judgment part is further configured so that when a predetermined condition stands, it judges if the state is the removed state based on the difference between the rate of change over time of the first exhaust temperature and the rate of change over time of the second exhaust temperature (pars. 0042, 0044, 0050), the judgement part is further configured so that when a predetermined condition stands (in a transient state; pars. 0045-0046), as the predetermined condition, the timing being a transition state ("transient state") within a predetermined time from when the transient state begins (the period of time after cold start; par. 0046), but fails to explicitly disclose as the predetermined condition, the timing being one of a transition state where the flow rate of intake air of the internal combustion engine becomes a predetermined flow rate or more within a predetermined time from when the flow rate of intake air increases and one when a predetermined time lag from when changing to the transition state elapses, and one when a predetermined time lag elapses from when a time derivative of the rate of change over time of the first exhaust temperature becomes zero at the time of the transition state being included (the "one of a... and one when..." is interpreted as being two conditions in alternative and only requiring one of the two conditions in order to meet the limitations of the claim).
However, Sawada discloses a similar control device for judging a particulate filter is abnormal by using a measurement of temperature both upstream and downstream of the filter. Sawada teaches performing a judgement on the predetermined condition when the flow rate of intake air of the internal combustion engine becomes a predetermined flow rate or more (par. 0139). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined condition of flow rate disclosed by Sawada into the device of Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Sawada teaches that without a sufficient flow rate of intake air the temperature differential over the filter does not allow a judgement to be made accurately (par. 0027).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Jayachandran as applied to claim 2 above, and further in view of US 2018/0163661 A1 to Ohori et al. (Ohori).
In reference to claim 4, the modified Jayachandran teaches the control device for the internal combustion engine according to claim 2, but fails to explicitly disclose an integrated value of an intake air flow is the predetermined condition. However, Jayachandran discloses performing the judgement at a period of time after a cold start of an engine (par. 0046). However, Ohori teaches determining a warm-up time from cold start by using an integrated value of an intake air flow rate from when the internal combustion engine is started up being a predetermined integrated value or more (par. 0009). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of an integrated air intake amount disclosed by Ohori into the device of the modified Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the use of a known technique to improve similar devices in the same way is obvious (see MPEP 2141).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayachandran as applied to claim 1 above, and further in view of WO 2015/015260 A1 to Ota (Ota).
In reference to claim 14, Jayachandran discloses the control device for the internal combustion engine according to claim 1, but fails to explicitly disclose a drop calculation part. However, Ota discloses a similar control device to determine the temperature of an exhaust component, including a drop calculation part configured to calculate an amount of drop of exhaust temperature falling in a process of flowing through the exhaust passage from a position where a first exhaust temperature sensor (120, Fig. 1) provided in the exhaust passage at an upstream side from the exhaust after-treatment component (60) in an exhaust flow direction is attached to the exhaust after-treatment system, and the first exhaust temperature calculation part calculates the detection value of the first exhaust temperature sensor incorporating the amount of drop as the first exhaust temperature (pars. 0057-0059). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique disclosed by Ota into the device of Jayachandran. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success as Ota teaches that without taking heat transfer into account, that a temperature measurement may not be accurate (par. 0005).
Additionally, the modified Jayachandran fails to teach the specific mathematical operation of subtraction to arrive at the corrected temperature. However, equations such as Newton's Law of Cooling that describe convective heat transfer are universally known to those skilled in the art sufficient for the Examiner to take Official notice. Since applicant has not disclosed that using the particular mathematical operation to arrive at the temperature drop solves any stated problem or does anything more than provide predictable results and it appears that the modified Jayachandran would function regardless of the particular mathematical operations used to calculate the temperature drop resulting from heat transfer, it would have been a mere matter of obvious design choice to one skilled in the art before the effective filing date of the claimed invention to have utilized subtraction to obtain the resulting temperature.
In reference to claim 15, the modified Jayachandran teaches the control device for the internal combustion engine according to claim 1, wherein the drop calculation part calculates the amount of drop based on the flow rate (Ota; GEX, GA pars. 0057, 0059) of intake air and outside air temperature (THout, par. 0058).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, respectively of copending Application No. 16/993,235 (reference application). 
Claims 5 and 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/992,476 (reference application). 
Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/994,112 (reference application). 
Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/995,255 (reference application). 
Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of copending Application No. 16/724,622 (reference application). 
Claims 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/993,158 (reference application). 
Claim 23 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/993,185 (reference application). 
Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/993,199 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims in the reference applications are narrower in scope than the claims in the instant application, they include all of the limitations of the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 3, 5, 8-13, 17-20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims, and 2) the provisional double patenting rejections are overcome.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0089783 A1 and US 2018/0283248 A1 each disclose similar control devices for judging a state of a particulate filter using the difference between the rate of change over time of exhaust temperature determined upstream and downstream of the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
14 January 2021